110 F.3d 69
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rubin PLANCARTE (Cuevas), Petitioner-Appellant,v.E. ROE, Respondent-Appellee.
No. 96-15878.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Rubin Plancarte (Cuevas) appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition challenging his murder conviction and indeterminate life sentence.  Plancarte contends his trial counsel was ineffective, failed to investigate his self-defense claim, and coerced him into entering into an unknowing and involuntary guilty plea.  He further asserts his appellate counsel was ineffective for failing to raise this issue on appeal.  We affirm for the reasons stated in the district court's very well drafted Order, filed on February 23, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3